significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb ep ka ‘al in re company this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending july the following conditions has been granted subject_to the company makes contributions to the plan totaling the amount of the quarterly contributions originally due on november february february for the plan_year ending july and by the company makes the required quarterly contributions to the plan due on may timely manner and meets the minimum_funding_standard for the plan for the plan_year ending july for the plan_year ending july and august by april ina the company makes the required quarterly contributions to the plan due on november for the plan_year ending july minimum_funding_standard for the plan for the plan_year ending july by april in a timely manner and meets the and august february may you agreed to these conditions in letter sent via facsimile dated february any one of these conditions is not satisfied the waiver is retroactively null and void if this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company’s primary business is the production of large and complicated assembly machines and equipment used by other manufacturers the current financial hardship was brought on by a reduction in customer orders the primary customer base for the company is other manufacturers when the economy slowed in the early part of the decade the manufacturers invested less in capital equipment as the economy improved many manufacturers moved production outside of the united_states thus reducing demand in the company's primary market the company’s revenues fell from oe october oo october the year ending october in the year ending october the revenues increased to in fiscal_year ending october in the year ending october however in the year ending the company had a profit of the company had losses of the company had a loss of for the years ending - and for and to an because the actions taken by the company have improved its financial position the waiver for the plan_year ending july conditions set forth above in order to effect a recovery_of its business the company has taken a number of steps to firm up its financial situation among these steps is an agreement in november with the company’s labor force that has eliminated costs that will allow the company to be competitive in the smaller machine markets the company has also developed a new product for which the company expects to receive a flow of new orders the initial machine is expected to be in production at the customer's plant in early fall of although payment for this machine is not expected to be received until early order for a second machine is expected upon the successful installation of the first machine your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees has been granted subject_to the uo covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending july should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this letter we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours qh ml donna m prestia manager employee_plans actuarial group
